Citation Nr: 0515588	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-27 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of S-1 with traumatic arthritis, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947 and January 1949 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the VA RO in 
Columbia, South Carolina.  A videoconference hearing was held 
before the undersigned Veterans Law Judge in April 2005.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected residuals of 
a fracture of S-1 with traumatic arthritis is more disabling 
than the current 20 percent rating.

In this case, the Board finds that further medical evaluation 
is warranted. Although the veteran underwent an examination 
for VA purposes in July 2004, the Board notes that the claims 
folder was not made available to the examiner.  As a result, 
the current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Also, the veteran's representative asserts that 
the examiner failed to adequately assess all pertinent 
functional impairment, such as functional impairment on 
repeated use, during flare-ups and due to incoordination, 
weakened movement and excess fatigability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The VA has a duty to provide 
the veteran with a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The examination 
should include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology.

Accordingly, the claim is REMANDED to the RO for the 
following action: 

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2004, the date of the 
most recent VA spine examination, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.
 
2.  The RO should then arrange for the 
veteran to undergo a VA orthopedic 
examination in order to more accurately 
determine the current severity of the 
residuals of a fracture of S-1.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The veteran 
is service-connected for residuals of a 
fracture of S-1 with traumatic arthritis.  
Recent studies have indicated that he 
suffers from spinal stenosis of the 
lumbar spine at L4-L5 and a ruptured disc 
at L3-L4, with right root compression.  
The examiner is to indicate whether the 
lumbar spine problems are related to the 
fracture at S-1.  

The examiner should be requested to 
identify the extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether, as 
a result of the service-connected back 
disorder, there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.   The RO should then re-adjudicate the 
claim on appeal, to include consideration 
of both the old and new criteria for 
rating sacro-iliac injury and weakness, 
(Diagnostic Code 5294) prior to September 
23, 2002, and during the period from 
September 23, 2002 to September 26, 2003, 
as well as those recently-revised 
criteria for the evaluation of sacroiliac 
injury and weakness (Diagnostic Code 
5236) and/or other disabilities of the 
spine which became effective September 
26, 2003.  If the benefits sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and allow them a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




